Citation Nr: 0112477	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-15 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral hearing loss disorder.  

2.  Entitlement to a compensable evaluation for a right thigh 
scar.

3.  Entitlement to service connection for a right leg 
disability.  

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a nervous disorder.  

7.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1998 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the benefits sought on 
appeal were denied.


FINDINGS OF FACT

1.  In May 1990, the Board denied service connection for a 
bilateral hearing loss disability because the veteran's 
hearing loss pre-existed his active service, and his 
disability was not found to have been aggravated by that 
service.  

2.  Evidence showing that the veteran's current hearing loss 
disability was aggravated by service, or connecting it to 
disease or injury in service, has not been received since the 
Board's May 1990 decision.  

3.  The veteran's right thigh scar is not shown to be 
manifested by clinically ascertainable residuals.

4.  The veteran's service-connected right thigh scar does not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.

5.  A current right leg disability is not shown.  

6.  Residuals of a right ganglion ankle cyst are not shown to 
be related to active service.  

7.  A current back disorder, if extant, is not shown to be 
related to active service.  

8.  A depressive or nervous disorder is not shown to be 
related to service.  

9.  The veteran is currently service connected for a right 
thigh scar and for second degree burn scars to both upper 
arms, both evaluated as zero percent disabling.  

10.  There is no evidence of interference with normal 
employability due to the noncompensable disabilities.  


CONCLUSIONS OF LAW

1.  The May 1990 Board decision, wherein service connection 
for a bilateral hearing loss disability was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 
(2000).

2.  The evidence received subsequent to the Board's May 1990 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a 
bilateral hearing loss disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for a compensable evaluation for a right 
thigh scar have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.20, 4.118 Diagnostic Codes 7803, 
7804, 7805 (2000); and referral for consideration of an 
extra-schedular rating is not warranted by the evidence in 
this case.  38 C.F.R. § 3.321(b)(1) (2000).

4.  A right leg disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

5.  A right ankle disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

6.  A back disability was not incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

7.  A nervous disorder was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

8.  The criteria for the assignment of a 10 percent rating 
for multiple noncompensable disabilities which clearly 
interfere with normal employability have not been met.  
38 C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral hearing loss disorder.

As a preliminary matter, we note that the veteran canceled a 
request for a hearing before a Member of the Board sitting at 
the Nashville, Tennessee, RO on a VA Form 21-4138 dated March 
1999.  

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (2000); see also 38 U.S.C.A. § 7104(b) (West 1991).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (2000).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (2000).

A review of the record shows that the veteran's claim was 
finally denied in a May 1990 Board decision.  The Board found 
that the veteran's hearing loss impairment did rise to the 
level of a hearing loss disability, as defined by VA law and 
regulation, prior to his active service, as shown on his 
entrance medical examination, dated January 1965, but that 
this disability was not aggravated by his service, as it did 
not increase in severity during service, as shown by his 
November 1967 exit medical examination report.  Thus, the 
Board decision concluded that the hearing loss disability 
pre-existed service, the presumption of soundness was 
therefore rebutted, and aggravation was not shown.  Service 
connection was therefore denied.  

Subsequently, the veteran has averred that VA afforded him 
audiometric testing, and that this recent evaluation of his 
hearing loss impairment constitutes new and material 
evidence.  The December 1998 report shows that the 
audiometric examination revealed "mid and high frequency 
SNHL [sensorineural hearing loss] AU [both ears] of moderate 
to severe degree at affected frequencies with good word 
recognition ability".  

However, as indicated above, new evidence means more than 
evidence not previously associated with the claims folder.  
It must also present some new information.  The fact that the 
veteran had a hearing loss disability, as defined by VA law 
and regulation, was established in the May 1990 Board 
decision.  The question at issue was whether this pre-
existing disability was aggravated by his service.  The May 
1990 Board decision found that it was not.  This additional 
information, while relevant to the severity of the veteran's 
current hearing loss disability, is not pertinent to the 
issue of whether his hearing loss disability was aggravated 
by his active service.  Thus, it is not new or material.  The 
record shows no new evidence which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  Accordingly, the 
claim must be denied.  


II.  Entitlement to a compensable evaluation for a right 
thigh scar.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled. The RO repeatedly requested, 
until received, all possible outstanding VA treatment records 
vaguely identified by the veteran.  For example, the veteran 
referenced treatment at a VA facility 'sometime in the 
eighties'.  The RO requested all records from 1980 to 1989.  
Additionally, the RO assisted the veteran by requesting his 
private treatment records from the providers identified by 
him.  All records were contained at the same facility.  The 
facility provided the records with respect to one of the 
requests, and its custodian noted on the other two VA request 
forms that it had no records with respect to those requests.  
The veteran was given the opportunity to personally submit 
such records by notice letters dated September and December 
1997.  There is no indication of any additional records which 
the RO failed to request.  The RO also provided the veteran 
appropriate VA examinations.  He was notified in the rating 
decision, as well as the statement of the case (SOC) of the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, SOC, and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Thus, in the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's scar is rated by application of the criteria 
set forth in Diagnostic Code 7805 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (hereinafter Schedule).  
38 C.F.R. § 4.118 (2000).  Scars under diagnostic code 7805 
are to be rated on the limitation of motion of the function 
affected.  Superficial scars are also evaluated under 
Diagnostic Codes 7803 and 7804.  Scars that are poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration are evaluated as 10 percent 
disabling.  

The veteran contends that an increased (compensable) 
evaluation for his right thigh scar is warranted.  
Specifically, he contends that the scar is painful on motion, 
and that it restricts motion.  For the following reasons and 
bases, the Board determines that the preponderance of the 
evidence is against the claim, and that his claim must be 
denied.  38 C.F.R. §§ 3.102, 4.3 (2000).

Historically, the veteran' service medical records (SMRs) 
show that he sustained first and second degree burns of the 
face, both upper and lower arms, wrists and hands after a 5 
ton truck he was driving collided, swerved into a bridge and 
caught on fire.  The veteran was also diagnosed with a 
laceration and contusion of the right thigh.  A June 1968 VA 
rating examination reveals that the veteran reported being in 
a "wreck" during service, and sustaining a laceration to 
his right thigh.  "I have a scar about 1/2 inch long, and it 
does not bother me now."  The diagnosis was cicatrix, right 
thigh.  Service connection for a right thigh scar was 
established in a July 1968 rating decision.  The RO assigned 
a zero percent rating, noting that there was a scar over the 
right femoral triangle, obliquely placed, 2 inches in length, 
3/8 inches in width, without any signs of the deeper 
structures being injured and no functional disadvantage.  

The current evidence includes the report of a September 1997 
VAE.  The veteran's range of motion was found to be normal, 
other than his back and right hip.  The pertinent diagnosis 
was "status post right groin laceration sutured.  Not an 
active problem."  The remainder of the record is devoid of 
complaints or treatment for a right thigh scar.  

We note that the veteran has complained of pain and 
limitation of motion, and that he attributes this 
symptomatology to his scar.  However, we must point out that 
the examiner found that his scar was not an active problem.  
Additionally, although the veteran has repeatedly been 
treated for back pain and complaints of limitation of motion, 
the record is devoid of similar complaints or treatment 
relating to his scar. We also note that the original VA 
rating examination in 1968 found that there were no signs of 
the deeper structure being injured or functional damage 
attributable to the scar. 

Thus, as the preponderance of the evidence is against the 
veteran's claim, entitlement to an increased evaluation for a 
right thigh scar must be denied.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result this condition.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


III.  Entitlement to service connection for a right leg, 
right ankle, and back disability, and for a nervous disorder.

As explained above, in this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within a specific time period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).  

To establish service connection for [a disease not subject to 
presumptive service connection], a showing of continuity of 
symptomatology after discharge is required, unless there is 
medical evidence that the inservice condition, although not 
diagnosed as such in service, was 'chronic', see 38 C.F.R. § 
3.303(b), or there is evidence that connects the current 
condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

Additionally, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2000).

The veteran contends that he has a right leg and right ankle 
disability that is related to an in-service accident.  He 
further contends that these disabilities have led to a back 
disability.  The veteran's SMRs show that he sustained first 
and second degree burns of the face, both upper and lower 
arms, wrists and hands after a 5 ton truck he was driving 
collided, swerved into a bridge and caught on fire.  The 
veteran was also diagnosed with a laceration and contusion of 
the right thigh.  He was hospitalized for 12 days for 
treatment of his burns.  His laceration of the right thigh 
was noted to be healing in records dated December 1965.  He 
was to continue hot soaks.  A December 28, 1965 record shows 
that it was asymptomatic.  A June 1966 examination report 
shows that his spine, other musculoskeletal, and lower 
extremities were clinically evaluated as normal.  An October 
1966 SMR shows that he fell while running, and skinned both 
his knees and palms of his hands.  

A June 1968 VA rating examination reveals that the veteran 
reported being in a "wreck" during service, and sustaining 
a laceration to his right thigh.  "I have a scar about 1/2 
inch long, and it does not bother me now."  The diagnosis 
was cicatrix, right thigh.  

A VA treatment record, dated December 1982, shows complaints 
of a cyst on the right ankle.  VA records dated May 1984 show 
that a right ganglion cyst was removed.  

An April 1996 medical certificate shows that the veteran was 
assessed as status post excision of ganglion cyst right ankle 
in May 1984, now with right ankle pain.  The impression was 
ganglion cyst right ankle.  A May 1995 orthopedic note shows 
that the veteran complained of pain radiating up to his hip 
and lower back from his right ankle.  The examiner reported 
that the x-ray of the right ankle showed no bony changes.  
The impression was right ankle ganglion cyst recurrence, 
"however, pain does not appear to [be] related to the 
cyst."  The report of a May 1996 x-ray examination shows 
that the films of the right ankle reveal the bony structures 
to be intact and the joint spaces well-maintained.  The soft 
tissue was unremarkable.  

A February 1997 treatment record shows that the veteran 
complained of right sided rib pain with lifting.  The 
impression was right back muscle strain.

VA x-ray examination reports dated September 1997 are of 
record.  The examination of the right hip and pelvis revealed 
mild degenerative changes in both hips.  There was no 
evidence of acute fracture or dislocation.  The examination 
of the back revealed that there was some mild to moderate 
disk space narrowing at the L5-S1 level with minimal 
osteophytic change.  There was no evidence of acute fracture 
or subluxation.   There was no evidence of pars defect.  The 
report of a September 1997 VAE is also of record.  The 
examiner diagnosed back pain and right hip pain reported with 
residual limit[ation] of motion with radicular pain down the 
right lower extremity.  

In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The current evidence shows that the veteran was treated for 
muscle strain of his back and a right ganglion cyst.  There 
is no evidence of a right leg disorder.  

A.  Right leg  

There is no evidence that the veteran has a current right leg 
disorder, or that one existed during his active service.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for a right leg disorder is not warranted, as the 
preponderance of the evidence is against the claim.  

B.  Right ankle and back

The current evidence shows that the veteran had a right 
ganglion cyst excised, that muscle strain of the back was 
assessed, and that there were mild degenerative changes in 
both hips and back.  There was no evidence of acute fracture 
or dislocation of the hips.  There was no evidence of acute 
fracture or subluxation or evidence of pars defect of the 
back.  The veteran's SMRs show that he sustained burns of his 
face and hands, as well as a laceration of the right thigh in 
an accident, but a June 1966 examination report shows that 
his spine, other musculoskeletal, and lower extremities were 
clinically evaluated as normal. 

A veteran seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Assuming for the purposes 
of argument that a current right ankle and back disability 
are shown, we determine that the evidence shows no connection 
between residuals of a right ganglion ankle cyst and any back 
disorder, and the veteran's service from 1965 to 1968.  His 
SMRs are negative for such conditions, and the medical 
evidence does not show existence of these conditions until 
almost 20 years since service.  See 38 C.F.R. § 3.303(b) 
(2000).

We note that the veteran complains of pain, and attributes 
this pain to his active service.  However, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Further, the veteran 
has not shown that he possesses any medical expertise or 
training to provide a medical diagnosis.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Hasty v. 
Brown, 13 Vet. App. 230 (1999).

Thus, as the preponderance of the evidence is against his 
claims for service connection for right leg, right ankle, and 
back disorders, they must be denied. 

C.  Nervous disorder

The veteran contends that he manifests a current nervous 
disorder that is due to his active service.  His SMRs do not 
show complaints of, or treatment for, a nervous or mental 
disability.  A June 1966 examination report shows that he was 
clinically evaluated as normal in the psychiatric category.  

A VA hospitalization report, dated May 1986, shows that the 
veteran was diagnosed with substance abuse, alcohol, and 
dysthymic disorder.  A VA medical certificate dated August 
1987 shows that the veteran presented with suicidal thoughts, 
but it was reported that he refused admission or medication.  

Private records show that the veteran was hospitalized in 
August 1987 with a final diagnosis of suicide attempt, 
overdose of doxepin, and alcohol abuse.  

A February 1988 VA discharge summary shows that the veteran 
was diagnosed with major depression, recurrent, and reflects 
hospitalization from February 17 to 26, 1988.  He complained 
of feeling depressed, and noted that he had financial and 
personal difficulties.  

The report of a September 1997 general medical examination 
shows that the veteran was diagnosed with a "nervous 
disorder because of anxiety with psychiatric evaluation 
pending".

The veteran was afforded VA mental disorders and PTSD 
examinations with psychological testing to evaluate his 
complaints of anxiety and depression in October 1997.  The 
mental disorders examiner diagnosed major depression, 
recurrent, in remission, and further opined "Although the 
veteran endorsed 'feeling nervous' I found no evidence that 
he had symptoms that met criteria for PTSD.  Instead, he 
appears to have a mood disorder.  He was rather taciturn and 
expressed very little about his emotional life, and the 
psychological testing may be particularly helpful in 
discerning the diagnosis."  

The PTSD examiner who performed the psychological assessment 
provided a diagnostic impression of major depression, 
recurrent, in remission (by history), alcohol dependence, in 
sustained partial remission, and pathological gambling.   

Although the medical evidence shows that the veteran has 
suffered from a depressive disorder, it does not show that 
this disorder, or any nervous condition, is related to 
service.  Again, his SMRs do not show evidence of any such 
disorder, and the medical record shows that a depressive 
disorder was first shown many years subsequent to service.  
There is no evidence showing a chronicity or continuity of 
symptomatology from service to the present, 38 C.F.R. § 3.303 
(b), or that any current disorder is otherwise due to 
service.  38 C.F.R. § 3.303(d) (2000).  In fact, the medical 
evidence tends to show a nexus between the current disorder 
and his current financial and personal difficulties.  

As indicated above, a connection between the veteran's 
service and the current disability must be shown by the 
record.  Boyer, 210 F.3d 1351 (Fed. Cir. 2000).  No such 
evidence has been presented in this case.  Although the 
veteran avers that such a relationship exists, we must again 
note that he has not demonstrated that he has any medical 
training or expertise to show that he can provide a medical 
opinion.  Thus, without the required nexus evidence, the 
preponderance of the evidence is against the veteran's claim 
that service connection for a nervous disorder is warranted.  


IV.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.

As indicated above, in this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.

The veteran contends that a 10 percent rating should be 
assigned for multiple noncompensable disabilities pursuant to 
38 C.F.R. § 3.324 (2000):

Whenever a veteran is suffering from two 
or more separate permanent service-
connected disabilities of such character 
as clearly to interfere with normal 
employability, even though none of the 
disabilities may be of compensable degree 
under the 1945 Schedule for Rating 
Disabilities the rating agency is 
authorized to apply a 10-percent rating, 
but not in combination with any other 
rating.  

The veteran is currently service connected for a right thigh 
scar, evaluated as zero percent disabling under Diagnostic 
Code 7805, and for second degree burn scars to both upper 
arms, also evaluated as zero percent disabling, under 
Diagnostic Code 7802, see 38 C.F.R. § 4.31 (2000) (where the 
schedule does not provide a zero percent rating under a 
diagnostic code, such evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).   

Although the veteran has two or more noncompensable 
disabilities, the medical evidence does not show that they 
are of "such character as clearly to interfere with normal 
employability".  That is, as indicated above, the veteran's 
complaints and treatment pertain primarily to his back and 
right ankle condition.  The June 1968 VAE report shows that 
his right thigh scar did not bother him.  There is no current 
evidence of complaints or treatment for residuals from the 
burns to his upper arms, and as indicated above, no medical 
evidence of disability arising from his right thigh scar.  
Although the veteran stated in his NOD that he believed that 
the noncompensable disabilities are significant for 
occupational impairment, he has not shown that he possesses 
any medical expertise or training to provide a medical 
diagnosis.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Hasty v. Brown, 13 Vet. App. 230 
(1999).

There is simply no evidence of interference with normal 
employability.  Thus, as the preponderance of the evidence is 
against the claim, it must be denied.  



ORDER

The appeal to reopen a claim of entitlement to service 
connection for a bilateral hearing loss disability is denied.

Entitlement to a compensable evaluation for a right thigh 
scar is denied.

Entitlement to service connection for a right leg disability 
is denied.  

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a nervous disorder is 
denied.  

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is denied.  




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

